Exhibit 10.26

LEASE AMENDMENT

 

THIS LEASE AMENDMENT (“Amendment”) is entered into as of the 1st day of
December, 2016, by and between PROVCO DEVON, L.L.C., a Pennsylvania limited
liability company (hereinafter called the "Landlord"), and ZYNERBA
PHARMACEUTICALS, INC. a Pennsylvania corporation (hereinafter referred to as
"Tenant"). The following statements are a material part of the Amendment:

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a written Lease Agreement (the
“Lease”) dated February 12, 2015 for that certain premises in known as Suite
300, The World Activity Building, 80 West Lancaster Avenue, Devon, PA 19333 (the
“Original Premises”);

 

WHEREAS, Landlord and Tenant desire to amend Lease as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
representations herein contained and those contained in the Lease and in
reliance thereon, the parties intending to be legally bound hereby mutually
agree as follows:

 

1.Tenant hereby agrees to lease 3,485 additional rentable square feet
(hereinafter the “Expansion Space”) as depicted in Exhibit “A”.

 

2. This Expansion Space shall increase the total leased premises from 3,860
rentable square feet (3,271 usable square feet) (the “Original Premises”) to
7,345 rentable square feet (6,387 usable square feet).

 

3. The first sentence of  Paragraph #1 of the Lease shall be deleted and in its
place inserted:

 

Premises.  The Landlord does hereby lease to the Tenant and the Tenant does
hereby lease from the Landlord, the following described premises (collectively,
the “Premises”): that portion of the third floor of the building known as, Suite
300, The World Activity Building at 80 West Lancaster Avenue, Devon, Chester
County, PA (the “Building”), as depicted on the plan prepared by 3GHC
Architects, attached hereto as Exhibit “A” and incorporated herein (the “Space
Plan”), consisting of approximately 7,345 rentable square feet (including the
floor load factor of 15%) and approximately 6,387 usable square feet (excluding
the floor load factor of 15%), together with the right of free and uninterrupted
access in common with other tenants in the Building and their employees and
invitees within the Building and the grounds adjacent thereto (collectively, the
“Property”).  An exhibit to this Amendment is attached hereto, made a part
hereof, and marked as Exhibit “A”,

 

4.A paragraph 2(a) shall be inserted after Paragraph 2  as follows:

 

2 (a)   Expansion Space Term.   This term of the Expansion Space shall commence
on the date Landlord tenders possession of the Expansion Space to Tenant
following the completion of Landlord’s Expansion Work (as hereinafter
defined)  (the “Expansion Space Commencement Date”), and shall end at the end of
the Term defined in Paragraph 2 of the Lease.   Tenant shall have the right of
access to the Expansion Space in a manner coordinated by Landlord to the
greatest extent reasonably possible prior to the Expansion Space Commencement
Date, such access to be limited to access which does not interfere with
Landlord’s Expansion Work for Tenant’s construction, wiring and installation of
furniture, fixtures, furnishings and equipment, provided, that all terms of the
Lease shall apply to Tenant’s access, except for the payment of the Expansion
Space Rent (as defined below) or additional rent,. A supplement to this
Amendment is attached hereto, made a part hereof, and marked as Exhibit “B”,
containing blanks for the Expansion Space Commencement Date.  The parties hereto
agree that after the Expansion Space Commencement Date becomes certain, as
provided herein, they will complete and execute said supplement to reflect the
date.

 

5.A Paragraph 4(b) shall be inserted after Paragraph 4 as follows:

 

4 (b). Expansion Space Rent. In addition to the rent to be paid in Paragraph 4
above, the Tenant agrees to pay rent on the Expansion Space beginning on the
Expansion Space Commencement Date, in the amount of $7,986.46 per month (equal
to $27.50 per rentable square foot) in advance, and thereafter due on the 1st
day of each month,



--------------------------------------------------------------------------------

 



provided the Expansion Space Rent for any initial partial month period shall be
apportioned on a per diem basis and shall be due five (5) days after the
Expansion Space Commencement Date.  On the following dates, the Expansion Space
Rent shall be increased as follows:

 

 

 

 

 


Lease Year

Base Rent Per
Rentable Square Foot

Annual Base Rent

Monthly Payment

 

 

 

 

June 1, 2017-May 31, 2018

June 1, 2018-May 31, 2019

June 1, 2019-May 31, 2020

$28.00

$28.50

$29.00

 

$97,580.00

$99,322.50

$101,065.00

 

$8,131.67

$8,276.88

$8,422.08

 

 

6.The Rent for the Original Premises shall remain as set forth in the Lease.

 

7.Landlord shall complete the alterations and improvements (the “Landlord’s
Expansion Work”) as described in the Work Letter attached hereto as Exhibit “C”
and incorporated herein and shall use its best efforts to Substantially Complete
(as defined below) Landlord’s Expansion Work by February 1, 2017 (the “Target
Date”).  The Landlord shall tender the Expansion Space to Tenant following the
Substantial Completion of Landlord’s Expansion Work and the receipt of a
Certificate of Occupancy for the Expansion Space.   Landlord’s Expansion Work
shall be considered substantially complete when all improvements described on
Exhibit "C" have been completed except for (i) minor items of finishing and
construction that do not materially interfere with Tenant's use of the Expansion
Space and (ii) items not then completed because of delays by Tenant or because
of requests by Tenant for changes or additions to the plans and specifications
attached hereto as Exhibit "C," (“Substantially Complete”).

 

8.. Any additional costs or change orders in order to complete Landlord’s Work
shall be paid solely by Tenant.

 

9.Paragraph 44 of the Lease shall be deleted in its entirety.

 

10.Exhibit “C” to the Lease, Paragraph 4 shall be changed to the following”

 

4. “Tenant’s Proportionate Share” shall equal the total rentable square feet in
the Premises (which is 7,345) divided by the total rentable square feet in the
World Activity Building (which is 54,405) at the present time.

 

11.Except as modified herein, the parties hereto agree that all the terms and
conditions of the Lease, and Amendment shall remain in full force and effect and
are hereby ratified and confirmed including that the Landlord May Confess
Judgment as follows:

 

CONFESSION OF JUDGMENT.

 

THE FOLLOWING PARAGRAPHS SET FORTH WARRANTS OF AUTHORITY FOR AN ATTORNEY TO
CONFESS JUDGMENT AGAINST TENANT, IN GRANTING THIS RIGHT TO CONFESS JUDGMENT
AGAINST TENANT, TENANT HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY AND
IRREVOCABLY AND, ON THE ADVICE OF THE SEPARATE COUNSEL OF TENANT,
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TENANT HAD OR MAY HAVE TO PRIOR NOTICE
AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF
THE UNITED STATES AND THE COMMONWEALTH OF PENNSYLVANIA.

(i)   CONFESSIONS OF JUDGMENT/EJECTMENT.  TENANT HEREBY KNOWINGLY,
INTENTIONALLY, VOLUNTARILY AND IRREVOCABLY AGREES THAT, IN THE EVENT THAT, AND
WHEN THIS LEASE SHALL BE DETERMINED BY TERM, COVENANT, LIMITATION OR CONDITION
BROKEN, AS AFORESAID, DURING THE TERM, AND ALSO WHEN AND AS SOON AS THE TERM, AS
SAME MAY HAVE BEEN EXTENDED FROM TIME TO TIME, HEREBY CREATED SHALL HAVE EXPIRED
OR BE TERMINATED, IT SHALL BE LAWFUL FOR ANY ATTORNEY, AS ATTORNEY FOR TENANT TO
CONFESS JUDGMENT IN EJECTMENT IN ANY COMPETENT COURT AGAINST TENANT AND ALL
PERSONS CLAIMING UNDER TENANT FOR THE RECOVERY BY LANDLORD OF POSSESSION OF THE
LEASED PREMISES, WITHOUT

-  2  -

 

--------------------------------------------------------------------------------

 



ANY LIABILITY ON THE PART OF THE SAID ATTORNEY, FOR WHICH THIS LEASE SHALL BE A
SUFFICIENT WARRANT; WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF POSSESSION WITH
CLAUSES FOR COSTS MAY ISSUE FORTHWITH WITH OR WITHOUT ANY PRIOR WRIT OR
PROCEEDING WHATSOEVER.  IF FOR ANY REASON AFTER SUCH ACTION HAS BEEN COMMENCED,
THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE LEASED PREMISES REMAINS
IN OR IS RESTORED TO TENANT, THE LANDLORD SHALL HAVE THE RIGHT IN THE EVENT OF
ANY SUBSEQUENT DEFAULT OR DEFAULTS TO CONFESS JUDGMENT IN EJECTMENT AGAINST
TENANT IN THE MANNER AND FORM HEREINBEFORE SET FORTH, TO RECOVER POSSESSION OF
THE LEASED PREMISES FOR SUCH SUBSEQUENT DEFAULT, NO SUCH DETERMINATION OF THIS
LEASE NOR RECOVERING POSSESSION OF THE LEASED PREMISES SHALL DEPRIVE LANDLORD OF
ANY REMEDIES OR ACTION AGAINST TENANT FOR RENT OR FOR DAMAGES DUE OR TO BECOME
DUE FOR THE BREACH OF ANY CONDITION OR COVENANT; NOR THE RESORT TO ANY WAIVER OF
THE RIGHT TO INSIST UPON THE FORFEITURE, AND TO OBTAIN POSSESSION IN THE MANNER
PROVIDED HEREIN.

(ii)   AFFIDAVIT OF DEFAULT.  In any action to confess judgment in ejectment,
Landlord shall first cause to be filed in such action an affidavit made by
Landlord or someone acting for Landlord setting forth the facts necessary to
authorize the entry of judgment, of which facts such affidavit shall be
conclusive evidence and if a true copy of the Lease (and of the truth of the
copy such affidavit shall be sufficient evidence) be filed in such action, it
shall not be necessary to file the original as a warrant of attorney, any rule
of Court, custom or practice to the contrary notwithstanding.

(iii)   TENANT WAIVER.  TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT HAS
KNOWINGLY, INTENTIONALLY, VOLUNTARILY AND IRREVOCABLY WAIVED CERTAIN DUE PROCESS
RIGHTS TO A PREJUDGMENT HEARING RELATING SOLELY TO THE POSSESSION OF THE LEASED
PREMSIES BY AGREEING TO THE TERMS OF THIS PARAGRAPH REGARDING CONFESSION OF
JUDGMENT, TENANT FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF DEFAULT,
LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION OF THE
LEASED PREMISES PURSUANT TO A JUDGMENT BY CONFESSION AND ALSO OBTAINING A MONEY
JUDGMENT FOR PAST DUE AND ACCELERATED AMOUNTS AND EXECUTING UPON SUCH JUDGMENT. 
FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND
LANDLORD'S COUNSEL FOR VIOLATION OF TENANT'S CONSTITUTIONAL RIGHTS IN THE EVENT
THAT JUDGMENT IS CONFESSED PURSUANT TO THIS PARAGRAPH.

 

(iv)   In view of the commercial nature of the relationship between the parties
hereto and the fact that the parties hereto may have adverse interests, the
parties agree that there is no expectation that Landlord shall have any duty
under any provision of Chapter 56 of the Pennsylvania Decedents, Estates and
Fiduciaries Code (20 Pa. C.S.A. § 5601, et seq.) (including, without limitation,
20 Pa. C.S.A. § 5601.3(a)(1)) to act in the best interest of Tenant hereunder,
and it is agreed that Landlord shall have no such duty. Further, Landlord and
Tenant hereby agree that all duties owed by an agent as specified under 20
Pa.C.S.A. § 5601.3(b) (as the term “agent” is used therein) are irrevocably
waived.

 

12.This Amendment shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania.

 

13.This Amendment can be executed in any number of counterparts, each of which
shall be deemed an original.

 

14.To the extent there are any conflicts or inconsistencies between the Lease
and this Amendment, this Amendment and the rights and obligations herein shall
govern. All other terms and provisions of the previous agreements between the
parties shall remain unaffected by this Amendment.

 

 

 

 



-  3  -

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Landlord and Tenant hereto have executed this Amendment
as of the date first written above.

 

 

 

 

 

 

LANDLORD:

 

 

 

WITNESS

 

PROVCO DEVON, L.L.C.

 

 

 

/s/ Joy Caldwell

 

By: /s/ Gerald N. Holtz

 

 

Its: Vice President

 

 

 

 

 

TENANT:

 

 

 

WITNESS

 

Zynerba Pharmaceuticals, Inc.

 

 

 

/s/ Suzanne M. Hanlon

 

By: /s/ Armando Anido

 

 

Its: Chief Executive Officer

 

 

 

COMMONWEALTH OF PENNSYLVANIA

COUNTY OF DELAWARE

 

 

On this the 1st day of December, 2016, before me, a Notary Public in and for the
Commonwealth of Pennsylvania, the undersigned officer, personally appeared
Armando Anido who acknowledged himself to be the CEO of Zynerba Pharmacueticals,
Inc., and who, being authorized to do so, executed the foregoing instrument for
the purposes therein contained, by signing their names thereto.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

[ SEAL ]

/s/ Willys K. Silvers, Jr.

 

Notary Public

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA

COUNTY OF DELAWARE

 

 

On this the _____ day of December, 2016, before me, a Notary Public in and for
the Commonwealth of Pennsylvania, the undersigned officer, personally appeared
Gerald N. Holtz who acknowledged himself to be the Vice President of Provco
Devon, L.L.C. and who, being authorized to do so, executed the foregoing
instrument for the purposes therein contained, by signing their names thereto.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

[ SEAL ]

/s/ Willys K. Silvers, Jr.

 

Notary Public

 



-  4  -

 

--------------------------------------------------------------------------------

 



EXHIBIT “A”

 

Expansion Space

 

 

 

 



-  5  -

 

--------------------------------------------------------------------------------

 



EXHIBIT “B”

 

EXPANSION SPACE COMMENCEMENT AGREEMENT

 

This Commencement Agreement is entered into this _____ day of _________, 2017
between Provco Devon, L.L.C. (“Landlord”) and Zynerba Pharmaceuticals,
Inc.  (“Tenant”)

 

WHEREAS, Landlord and Tenant entered into a Lease dated February 12, 2015 for
the Leased Premises (the “Lease”);

 

WHEREAS, Landlord and Tenant amended that Lease on December ___, 2016 (the
“Amendment”);

 

WHEREAS, pursuant to the provisions of Paragraph 4 of the Amendment, Landlord
and Tenant desire to confirm the Expansion Space Commencement date as defined in
the Amendment;

 

NOW THEREFORE, Landlord and Tenant agree and acknowledge that the information
set forth below is true and accurate.

1.The Expansion Space Commencement Date shall be the _____ day of __________,
2017.

2.The Rent for the Expansion Space shall commence on ______________, 2017.

IN WITNESS WHEREOF, the parties have hereunto duly executed this Commencement
Agreement on the date first set forth above.

 

 

LANDLORD:

 

 

ATTEST:

PROVCO DEVON, L.L.C.

 

 

 

 

 

 

______________________

By: __________________________

 

Its: Vice President

 

 

 

 

 

TENANT:

 

 

 

ZYNERBA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:  _________________________

 

Its:

 





 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT “C”

 

Landlord’s Work in Expansion Space

 

1.  Remove all wallpaper and prepare walls for new paint.

2.  Remove existing wall sconces, white boards, hooks and signage and patch
walls.

3.  New paint throughout space to match color of Tenant’s existing space.

4.  Tenant to indicate what walls are to receive accent color similar to
Tenant’s existing space.

5.  Provide similar LED ceiling light fixtures throughout to match lighting in
Tenant’s existing space.

6.  Provide similar, operable window blinds throughout to match Tenant’s
existing space; repair or replace existing damaged blinds.

7.  Install two (2) quad electrical outlets along open wall to accommodate
future work stations.

8.  Relocate or replace wall switch (motion sensor) in western most glass lined
office and current kitchen.

9.  Install shelf and coat rod in existing small closet in large conference
room.

10.  Provide new door lock and key(s) to designated large conference room used
for files (currently Monroe Room).

11.  Demise expansion space to deck at eastern side.

12.  Open wall at appropriate span to connect Tenant’s existing space to
expansion space.

13.  Install new carpet tiles to match Tenant’s existing space

14.  Reinforce conference room wall to accommodate bracket for wall mounted TV –
if necessary.

15.  Clean windows and repair or replace peeling window film. Clean and repair
(where necessary) window trim.

 

 

 

--------------------------------------------------------------------------------